Case 20-00107   Doc 2   Filed 09/15/20 Entered 09/22/20 13:05:47   Desc Main
                           Document    Page 1 of 4
Case 20-00107   Doc 2   Filed 09/15/20 Entered 09/22/20 13:05:47   Desc Main
                           Document    Page 2 of 4
Case 20-00107   Doc 2   Filed 09/15/20 Entered 09/22/20 13:05:47   Desc Main
                           Document    Page 3 of 4
Case 20-00107   Doc 2   Filed 09/15/20 Entered 09/22/20 13:05:47   Desc Main
                           Document    Page 4 of 4
